

117 HR 5432 IH: COVID–19 Testing Coverage Act of 2021
U.S. House of Representatives
2021-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5432IN THE HOUSE OF REPRESENTATIVESSeptember 30, 2021Mrs. Miller-Meeks introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, and Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Families First Coronavirus Response Act to require group health plans and health insurance issuers to cover T cell immune response testing without the imposition of cost sharing.1.Short titleThis Act may be cited as the COVID–19 Testing Coverage Act of 2021.2.Requiring group health plans and health insurance issuers to cover T cell immune response testing without the imposition of cost sharingSection 6001(a) of the Families First Coronavirus Response Act (42 U.S.C. 1320b–5 note) is amended—(1)in the matter preceding paragraph (1), by inserting (or, in the case of tests described in paragraph (3), beginning on or after the date of the enactment of such paragraph) after the date of the enactment of this Act; and(2)by adding at the end the following new paragraph:(3)Tests furnished to assess the T cell immune response of an individual to COVID–19..